Machine Olfaction System and
Method Associating Gas Sensor
Selection and Imaging Data


DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/29/2020, 04/07/2021, 05/03/2021, 08/09/2021, 11/15/2021, 01/18/2022, 04/04/2022, 04/28/2022, 06/14/2022 and 07/27/2022 have been considered by the examiner.

Allowable Subject Matter
Claims 1 - 20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, examiner notes a search has revealed prior art, Ahn (US 20160328612) who discloses a gas information device with a camera that recognizes objects of interest and associates object information, a set of gas sensors that analyzes multiple components of a gas sample, processors and a housing that holds the camera, gas sensors and processors and collects gas samples, where the processors extract gas information associated with recognized objects including the direction to aim gas detection and types of gasses associated with the object; Ahn does not select a subset of gas sensors to collect gas data based on camera image data. Furthermore, no other prior art can be found to motivate or teach applicant’s system including a data processing apparatus in data communication with the plurality of gas sensors and the camera, wherein the data processing apparatus is configured to perform the operations comprising: … selecting, based on the object of interest and one or more object annotation labels, a proper subset of the plurality of gas sensors and a set of performance parameters; and collecting, for each gas sensor of the proper subset of gas sensors, response data from the exposure to the test gas, in combination with the remaining limitations of the claim.
The dependent claims are allowable for at least the same reasons as above.

Regarding independent claim 11, examiner notes a search has revealed prior art, Ahn (US 20160328612) who discloses a gas information method utilizing a camera that recognizes objects of interest and associates object information, a set of gas sensors that analyzes multiple components of a gas sample and processors, where the processors extract gas information associated with recognized objects including the direction to aim gas detection and types of gasses associated with the object; Ahn does not select a subset of gas sensors to collect gas data based on camera image data and does not rely a machine-learned model to perform functions. Furthermore, no other prior art can be found to motivate or teach applicant’s method including generating of training data comprises… selecting, from the set of sample data, a subset of gas sensors from the plurality of gas sensors for the test gas, wherein the response data collected for each gas sensor of the subset of gas sensors meets a threshold response; annotating, by the data processing apparatus and using the set of sample data, the imaging data with an object annotation label; generating, from the set of sample data and the labeled imaging data, training data for the test gas representative of the object of interest within the first environment; and providing, to a machine-learned model, the training data, in combination with the remaining limitations of the claim.
The dependent claims are allowable for at least the same reasons as above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Note
	The original application title was not descriptive. The examiner respectfully reminds applicant the title of the invention is used for indexing, classifying and searching. A more descriptive title supports the public disclosure of applicant’s invention. According to the MPEP, the examiner may change the title at the time of allowance [MPEP 0606]. Therefore, the examiner has added the descriptive phrase “Associating Gas Sensor Selection and Imaging Data”.

Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant's disclosure is as follows:

Abdi (US 20210172918) discloses selecting a subset of sensors most suitable for a target from a sensor array.
Chadha, (US 20190277822) discloses monitoring an environment with gas sensors and a camera.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy P Graves whose telephone number is 469-295-9072. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached at 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (USA or CANADA) or 571-272-1000.



/TIMOTHY P GRAVES/Examiner, Art Unit 2856                                                                                                                                                                                                        

/Eric S. McCall/Primary Examiner, Art Unit 2856